Citation Nr: 0710638	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder, to include as due to a service-connected right 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from June 1972 to October 
1984.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In April 2004, a hearing was held before the Board.  In 
January 2007, the veteran was notified that the Veterans Law 
Judge that conducted the April 2004 hearing was no longer 
employed by the Board and was given the opportunity to have 
another hearing before the Board.  The veteran indicated in 
February 2007, that he wished to have a hearing before the 
Board at the RO.   

Accordingly, this case is remanded to the RO for the 
following action:

The RO must place the veteran's name on 
the docket for a hearing before the 
Board at the RO.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



